790 So. 2d 939 (2000)
The BIRMINGHAM NEWS COMPANY
v.
Sherry HORN.
1990700.
Supreme Court of Alabama.
November 3, 2000.
Rehearing Denied February 23, 2001.
*940 James P. Pewitt of Johnston, Barton, Proctor & Powell, L.L.P., Birmingham, for appellant.
Leah O. Taylor of Taylor & Taylor, Birmingham, for appellee.
JOHNSTONE, Justice.
This appeal involves an identical agreement and presents the same issue addressed by this Court in Ex parte Stewart, 786 So. 2d 464 (Ala.2000). Therefore, on the authority of Ex parte Stewart, we reverse the trial court's order denying the motion to compel arbitration filed by The Birmingham News Company, and remand this cause for entry of an order granting the motion to compel arbitration.
REVERSED AND REMANDED WITH INSTRUCTIONS.
MADDOX, HOUSTON, BROWN, and ENGLAND, JJ., concur.
HOOPER, C.J., concurs in the result.
COOK and LYONS, JJ., dissent.
SEE, J., recuses himself.
COOK, Justice (dissenting).
I respectfully dissent, for the same reasons expressed by Justice Lyons in Ex parte Stewart, 786 So. 2d 464 (Ala.2000) (Lyons, J., dissenting).
LYONS, J., concurs.